MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                         Sep 30 2015, 8:39 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Gregory F. Zoeller
Indianapolis, Indiana                                    Indianapolis, Indiana

                                                         Christina D. Pace
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Danean Childress,                                        September 30, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1501-CR-35
        v.                                               Appeal from the Marion Superior
                                                         Court Criminal Division, Room 10
State of Indiana,                                        The Honorable Linda E. Brown,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49F10-1306-CM-40212



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 1 of 6
[1]   Following a bench trial, Danean Childress was convicted of class A

      misdemeanor Prostitution.1 Childress now appeals, contending that the State

      presented insufficient evidence to support her conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On June 19, 2013, Detective Henry Castor of the Indianapolis Metropolitan

      Police Department was conducting an undercover investigation into

      advertisements placed on the website Backpage.com. Detective Castor and his

      fellow officers had previously made several prostitution arrests using this

      website. On this occasion, Detective Castor went to the escort section of the

      website and found an ad Childress had placed offering reflexology massage and

      good conversation. The advertisement also said something like “pick your

      flavor for the favor.” Transcript at 12. Based on his training and experience,

      Detective Castor believed the ad was soliciting prostitution, so he called the

      listed telephone number to set up an appointment. Detective Castor agreed to

      pay $225 for one hour of Childress’s services, although they did not discuss

      what specific services would be offered. Childress instructed Detective Castor

      to meet her at a hotel.




      1
          Ind. Code § 35-45-4-2.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 2 of 6
[4]   Detective Castor met Childress at the hotel, and they both entered a room

      Childress had rented. Once inside, they engaged in casual conversation, during

      which Childress stated that she was nervous and told Detective Castor that he

      was cute. Childress asked Detective Castor if he was a police officer. When

      Detective Castor stated that he was not, Childress responded that “[t]hey’re

      allowed to say they are not a cop.” Id. at 38. Detective Castor asked about

      reflexology massage, and Childress explained reflexology and massaged his

      hand. Childress then stated that some of her clients had foot fetishes and stated

      “[y]ou need some more fetishes in this line of work.” Id. at 43. Childress also

      told Detective Castor that she “d[id]n’t do Greek”, which she explained meant

      anal sex. Id. Detective Castor asked if he could pay extra for anal sex, and

      Childress responded that she would not do it. Detective Castor asked if

      “everything else” was okay, and Childress responded affirmatively. Id. at 15.

      Childress then told Detective Castor to place his things on the counter, which

      he understood to mean he was to place the agreed-upon payment on the

      counter. Childress then got a condom out of a drawer and opened it. At that

      point, Detective Castor told Childress that he was a police officer. Childress

      became upset and asked if Detective Castor was taking her to jail. Childress

      was then placed under arrest.


[5]   As a result of these events, Childress was charged with class A misdemeanor

      prostitution. A bench trial was held on January 6, 2015, at the conclusion of

      which Childress was found guilty as charged. Childress now appeals.

      Additional facts will be provided as necessary.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 3 of 6
                                          Discussion & Decision


[6]   Childress argues that the State presented insufficient evidence to support her

      prostitution conviction. In reviewing a challenge to the sufficiency of the

      evidence, we neither reweigh the evidence nor judge the credibility of witnesses.

      Atteberry v. State, 911 N.E.2d 601, 609 (Ind. Ct. App. 2009). Instead, we

      consider only the evidence supporting the conviction and the reasonable

      inferences flowing therefrom. Id. If there is substantial evidence of probative

      value from which a reasonable trier of fact could have drawn the conclusion

      that the defendant was guilty of the crime charged beyond a reasonable doubt,

      the judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137

      (Ind. Ct. App. 2008). It is not necessary that the evidence overcome every

      reasonable hypothesis of innocence; rather, the evidence is sufficient if an

      inference may reasonably be drawn from it to support the conviction. Drane v.

      State, 867 N.E.2d 144, 147 (Ind. 2007).


[7]   In order to convict Childress of prostitution as charged, the State was required

      to prove that Childress knowingly or intentionally agreed or offered to perform

      sexual intercourse or other sexual conduct for money. See I.C. § 35-45-4-2. On

      appeal, Childress argues that there was no agreement to pay for sex.

      Specifically, Childress argues that the amount Detective Castor agreed to pay

      was for “reflexology massage and conversation”, not a sexual encounter.

      Appellant’s Brief at 5. Childress admits that she indicated a willingness to engage

      in sexual activity with Detective Castor, but asserts that she did not request any

      additional remuneration in exchange.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 4 of 6
[8]   Childress’s argument amounts to a request to reweigh the evidence. Under the

      circumstances presented here, it was reasonable for the factfinder to infer that

      the “reflexology massage and good conversation” Childress advertised were

      merely a front for prostitution. Id. Specifically, Childress placed the

      advertisement in the escort section of a website that Detective Castor and his

      fellow officers had used to make several prostitution arrests in the past. Based

      on his training and experience and the wording of the advertisement, which

      Detective Castor testified said something like “pick your flavor for the favor”,

      Detective Castor believed the ad was soliciting prostitution. Transcript at 12.

      When Detective Castor called to make an appointment, Childress instructed

      him to meet her at a hotel. They also agreed that he would pay $225 for one

      hour of Childress’s services. Although they did not discuss what specific

      services would be offered on the telephone, Detective Castor testified that this

      was typical in prostitution transactions. When Detective Castor met with

      Childress at the hotel, she asked him if he was a police officer. After briefly

      massaging Detective Castor’s hand, Childress began talking about sexual

      fetishes and told him she did not do “Greek”, which she explained meant anal

      sex. Id. at 43. Detective Castor asked if he could pay extra for anal sex, and

      Childress said no. Detective Castor then asked if “everything else” was okay,

      and Childress responded affirmatively. Id. at 15. Childress then got out a

      condom and opened it. At that point, Detective Castor told Childress he was a

      police officer, and she became upset and asked if he was taking her to jail.

      These facts were more than sufficient to support a reasonable inference that


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 5 of 6
       Childress agreed or offered to perform sexual intercourse or other sexual

       conduct for money.


[9]    Judgment affirmed.


[10]   Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1501-CR-35] | September 30, 2015   Page 6 of 6